 

Exhibit 10.2

 

Exhibit No. 10.2 Form of Convertible Promissory Note

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER SUCH ACT
AND QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE MAKER THAT SUCH REGISTRATION AND QUALIFICATION IS
NOT REQUIRED.

 

THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF THAT CERTAIN SECURITIES PURCHASE AGREEMENT BETWEEN THE

MAKER AND THE SECURITY HOLDER DATED________________ , 2016, A COPY OF WHICH IS
ON FILE WITH THE SECRETARY OF THE MAKER.

 

BIOHITECH GLOBAL, INC.
[FORM OF]

CONVERTIBLE PROMISSORY NOTE

 

$ ____________ ___________ , 2016  

 

FOR VALUE RECEIVED, BioHiTech Global, Inc. (the “Maker”) hereby promises to pay
to the order of __________________ or his, her or its successors or assigns (the
“Holder”) the principal amount of ___________________________ Dollars
($__________) (the “Principal Amount”). This Convertible Promissory Note shall
be referred to herein as the “Note” and referred to collectively with other
notes of the same series as the “Notes”.

 

1.             Purpose. This Note is made and delivered by the Maker to the
Holder as of the date first written above (the “Original Issue Date”) pursuant
to the terms of that certain Securities Purchase Agreement, dated as of
______________, 2016, by and among the Maker and the Holder (the “Purchase
Agreement”). This Note is one of a series of substantially identical Notes
issued by the Maker in connection with the Purchase Agreement. All capitalized
terms used and not defined herein shall have the meanings ascribed to them in
the Purchase Agreement.

 

2.            Interest. Simple interest on the Principal Amount from
time-to-time remaining unpaid shall accrue from the date of this Note at the
rate of eight percent (8%) per annum. Interest shall be computed on the basis of
a 360 day year and a 30 day month. Interest shall be paid, at the Maker’s
option, in cash, or in shares of Maker’s Common Stock or in a mix of both, as
further specified herein.

 

3.             Maturity Date. All amounts, including principal and interest,
payable hereunder shall be due and payable on the earliest to occur of (i)
twenty four (24) months from the Initial Closing Date (the “Calendar Due Date”),
(ii) the listing (the “Listing”) of the Maker’s Common Stock on The Nasdaq Stock
Market or NYSE MKT (each, a “National Exchange”), or (iii) a Change of Control
(as defined below). Such date shall be referred to herein as the “Maturity
Date”.

 

4.            Methods of Repayment.

 

4.1           Mandatory Conversion at Maturity. On the Maturity Date, all
amounts payable hereunder (except for interest, which is subject to payment in
accordance with Section 4.3 of this Note) shall be repaid with shares of the
Maker’s Common Stock in accordance with the terms of Section 5.1 of this Note.

 



 1 

 

 

4.2           Optional Conversion prior to Maturity. Prior to the Maturity Date,
all or a portion of the principal payable hereunder, along with a proportional
amount of all other amounts then payable under the Note (except for interest,
which is subject to payment in accordance with Section 4.3 of this Note), may
from time to time, at the sole option of the Holder, be repaid with shares of
the Maker’s Common Stock in accordance with the terms of Section 5.2 of this
Note. Each date of such an optional conversion shall be referred to herein as an
“Optional Conversion Date”.

 

4.3           Method of Interest Payment. Interest payable hereunder shall be
paid on the earlier of the Maturity Date or the Optional Conversion Date of the
outstanding principal amount of the Note as to which such interest has accrued.
Such payment may be made in cash, in shares of the Maker's Common Stock, or in a
mixture of both, at the election of the Maker. If the Maker elects to pay any
portion of the interest in shares, such shares will be converted in accordance
with Section 5.3 of this Note.

 

4.4           No Prepayment Right. All amounts payable hereunder shall be repaid
on the Maturity Date or on one or more Optional Conversion Dates.

 

5.             Conversion of Note. The following provisions shall govern the
conversion into shares of Common Stock of any and all amounts due under this
Note.

 

5.1           Mandatory Conversion at Maturity. On the Maturity Date, all
amounts payable hereunder (except for interest, which shall be paid in
accordance with Section 5.3 of this Note) shall be paid in shares of the Maker’s
Common Stock at a conversion price (the “Mandatory Principal Conversion Price”)
equal to the lowest of: (i) $2.75 (the “Closing Price”), (ii) the Listing Price
(as defined below), (iii) the Public Offering Price (as defined below), (iv) the
Private Offering Price (as defined below), or (v) the Change of Control Price
(as defined below). The “Listing Price” means the lower of the opening and
closing National Exchange prices (as appropriately adjusted to reflect stock
dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) on such day that the
Maker’s Common Stock is first traded on a National Exchange. The “Public
Offering Price” means the price per share (as appropriately adjusted to reflect
stock dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) paid by public
investors in an underwritten public offering conducted in connection with the
Listing, without regard to any underwriting discount or other offering expense.
The “Private Offering Price” means the lowest price per share (as appropriately
adjusted to reflect stock dividends, stock splits, combinations,
recapitalizations and the like with respect to the Maker’s capital stock after
the date hereof) paid by investors in any private equity, equity-linked or debt
financing (other than the Offering) conducted after the date hereof prior to the
Listing, without regard to any broker’s fee or other offering expense. The
“Change of Control Price” means the per-share consideration (as appropriately
adjusted to reflect stock dividends, stock splits, combinations,
recapitalizations and the like with respect to the Maker’s capital stock after
the date hereof) paid in the Change of Control.

 

5.2           Optional Conversion prior to Maturity. On each Optional Conversion
Date, if any, all principal to be repaid on such date, along with a proportional
amount of all other amounts then payable under the Note (except for interest,
which shall be paid in accordance with Section 5.3 of this Note) shall be paid
in shares of the Maker’s Common Stock at a conversion price (the “Optional
Principal Conversion Price”) equal to the Closing Price.

 

5.3           Conversion of Interest. On the Maturity Date and on each Optional
Conversion Date, if any, the portion of the interest then payable hereunder that
the Maker elects to pay in shares, if any, shall be paid in shares of the
Maker’s Common Stock at a conversion price (the “Interest Conversion Price”)
equal to the closing public market price (as appropriately adjusted to reflect
stock dividends, stock splits, combinations, recapitalizations and the like with
respect to the Maker’s capital stock after the date hereof) of the Maker’s
Common Stock on the Trading Day immediately prior to the date of Maturity or
such Optional Conversion Date, as applicable.

 

5.4           Conversion Rate. The number of shares of Common Stock issuable
upon conversion pursuant to Sections 5.1, 5.2 or 5.3 shall be determined by
dividing (x) the Principal Amount (plus other amounts payable) and the amount
accrued interest, as the case may be, to be paid (the “Conversion Amount”) by
(y) the Mandatory Principal Conversion Price, the Optional Principal Conversion
Price or the Interest Conversion Price, as applicable.

 



 2 

 

 

5.5           No Fractional Shares. The Maker shall not issue any fraction of a
share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Maker shall round up such
fraction of a share of Common Stock to the nearest whole share. The Maker shall
pay any and all transfer, stamp and similar taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion.

 

5.6           Mechanics of Conversion. Within 20 days of the Maturity Date and
each Optional Conversion Date, if any, the Maker shall transmit to the Holder
the number of shares of Common Stock representing full repayment of the
Conversion Amount being made on such date, and cash to the extent interest due
on such date is being paid in cash, together with an explanation of the
calculation of the share and cash amounts being transmitted. Upon receipt of
such items, the Holder shall surrender this Note to a common carrier for
delivery to the Maker as soon as practicable on or following such date (and
shall execute an indemnification undertaking with respect to this Note in the
case of its loss, theft or destruction). The person or persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Maturity Date or Optional Conversion Date, as applicable.

 

5.7           Reservation of Common Stock. Until the Notes are paid in full, the
Maker shall at all times keep reserved for issuance under this Note such number
of shares of Common Stock as shall be necessary to satisfy the Maker’s
obligation to issue shares of Common Stock hereunder assuming all amounts
payable under this Note shall be paid in shares of Common Stock (without regard
to any limitation otherwise contained herein with respect to the number of
shares of Common Stock that may be acquirable upon exercise of this Note). If,
notwithstanding the foregoing, and not in limitation thereof, at any time any of
the Notes remain outstanding, the Maker does not have a sufficient number of
authorized and unreserved shares of Common Stock (the “Required Reserve Amount”)
to satisfy its obligation set forth in this Section 5.7 (such failure, an
“Authorized Share Failure”), then the Maker shall immediately take all action
necessary to increase the Maker’s authorized shares of Common Stock to an amount
sufficient to allow the Maker to maintain the Required Reserve Amount for all
the Notes then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 60 days after the
occurrence of such Authorized Share Failure, the Maker shall, to the extent
necessary or advisable in order to cure sure Authorized Share Failure, hold a
meeting of its shareholders for the approval of an increase in the number of
authorized shares of Common Stock, in connection with such meeting, provide each
shareholder with a proxy statement, and use its best efforts to solicit its
shareholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the shareholders that they
approve such increase.

 

5.8           Adjustments. The applicable Conversion Price and number and kind
of shares or other securities to be issued upon conversion determined pursuant
to Section 5 hereof, shall be subject to adjustment from time to time upon the
happening of certain events while the Maker’s conversion obligations remain
outstanding, as follows:

 

5.8.1           Merger, Sale of Assets, etc. If the Maker at any time shall
consolidate with or merge into or sell or convey all or substantially all of its
assets to any other entity, this Note, as to the unpaid Principal Amount thereof
and other payments and interest accrued thereon, shall thereafter be deemed to
evidence the right to purchase such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such consolidation, merger, sale or conveyance, upon or with respect to the
securities subject to the conversion or purchase right immediately prior to such
consolidation, merger, sale or conveyance. The foregoing provision shall
similarly apply to successive transactions of a similar nature by any such
successor or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section 5.8 shall apply to such securities of
such successor or purchaser after any such consolidation, merger, sale or
conveyance.

 

5.8.2           Reclassification, etc. If the Maker at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid Principal Amount thereof and other
payments and interest accrued thereon, shall thereafter be deemed to evidence
the right to purchase an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.

 



 3 

 

 

5.8.3           Notice of Adjustment. Whenever the applicable Conversion Price
is adjusted pursuant to this Section 5.8, the Maker shall promptly mail to the
Holder a notice setting forth the applicable Conversion Price after such
adjustment and setting forth a statement of the facts requiring such adjustment.

 

6.            Registration; Book-Entry. The Maker shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the Principal Amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error, and to that extent the Maker and the
holders of the Notes shall treat each person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of the Principal Amount and interest, if any,
hereunder, notwithstanding notice to the contrary. A Registered Note may be
assigned or sold in whole or in part only in accordance with the terms of
Section 12.3 of this Note and by registration of such assignment or sale on the
Register.

 

7.            Defaults; Remedies.

 

7.1            Events of Default. The occurrence of any one or more of the
following events shall constitute an event of default hereunder (each, an “Event
of Default”):

 

7.1.1           The Maker fails to make any payment when due under this Note;

 

7.1.2           The Maker fails to observe and perform any of its covenants or
agreements on its part to be observed or performed under the Purchase Agreement
or any other Transaction Document, and such failure shall continue for more than
30 days after notice of such failure has been delivered to the Maker;

 

7.1.3           Any representation or warranty made by the Maker in the Purchase
Agreement or any other Transaction Document is untrue as of the date of such
representation or warranty except, in the case of a breach of a representation
or warranty which is curable, only if such breach continues for a period of at
least 20 consecutive Business Days;

 

7.1.4           The Maker admits in writing its inability to pay its debts
generally as they become due, files a petition in bankruptcy or a petition to
take advantage of any insolvency act, makes an assignment for the benefit of its
creditors, or consents to the appointment of a receiver of itself or of the
whole or any substantial part of its property, or has a petition filed against
it be adjudicated a bankrupt, or files a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws or any other
applicable law or statute of the United States of America or any State thereof;

 

7.1.5           A court of competent jurisdiction enters an order, judgment, or
decree appointing, without the consent of the Maker, a receiver of the Maker or
of the whole or any substantial part of its property, or approving a petition
filed against the Maker seeking reorganization or arrangement of the Maker under
the federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof, and such order, judgment, or decree
shall not be vacated or set aside or stayed within 60 days from the date of
entry thereof;

 

7.1.6           Any court of competent jurisdiction assumes custody or control
of the Maker or of the whole or any substantial part of its property under the
provisions of any other law for the relief or aid of debtors, and such custody
or control is not be terminated or stayed within 60 days from the date of
assumption of such custody or control;

 

7.1.7.          This Note ceases to be, or is asserted by the Maker not to be, a
legal, valid and binding obligation of the Maker enforceable in accordance with
its terms;

 

7.1.8           A judgment or judgments for the payment of money aggregating in
excess of $250,000 are rendered against the Maker which judgments are not,
within 60 days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
provided, however, that any judgment which is covered by insurance or an
indemnity from a creditworthy party shall not be included in calculating the
$250,000 amount set forth above so long as the Maker certifies that it has not
received a written statement from such insurer or indemnity provider denying
such coverage (which written statement shall be reasonably satisfactory to the
Holder) and if the Maker will receive the proceeds of such insurance or
indemnity within 30 days of the issuance of such judgment;

 



 4 

 

 

7.1.9           A default by the Maker occurs under one or more obligations in
an aggregate

 

monetary amount in excess of $250,000 for more than 30 days after the applicable
due dates, unless the Maker is contesting the validity of each such obligation
in good faith and has segregated cash funds equal to not less than one-half of
the disputed amount;

 

7.1.10         The Maker fails to deliver the shares of Common Stock to the
Holder

 

pursuant to and in the form required by this Note or, if required, a replacement
Note, more than five Business Days after the required delivery date of such
Common Stock or replacement Note;

 

7.1.11         The Maker fails to have reserved for issuance upon conversion of
this Note

 

the amount of Common Stock set forth in this Note; or

 

7.1.12         Any such Event of Default occurs with respect to any of the other
Notes.

 

7.2           Notice by the Maker. The Maker shall notify the Holder in writing
as soon as reasonably practicable but in no event more 5 Business Days after the
occurrence of any Event of Default of which the Maker acquires knowledge.

 

7.3           Remedies. Upon the occurrence of any Event of Default, all sums
due and payable to the Holder under this Note shall, at the option of the
Holder, become due and payable immediately without presentment, demand, notice
of nonpayment, protest, notice of protest, or other notice of dishonor, all of
which are hereby expressly waived by the Maker. Any payment under this Note (i)
not paid within 10 days following the Calendar Due Date or (ii) due immediately
following acceleration by the Holder shall bear interest at the rate of 15% from
such Calendar Due Date or acceleration, as applicable, until paid, subject to
Section 7.5. To the extent permitted by law, the Maker waives any right to and
stay of execution and the benefit of all exemption laws now or hereafter in
effect. In addition to the foregoing, upon the occurrence of any Event of
Default, the Holder may forthwith exercise singly, concurrently, successively,
or otherwise any and all rights and remedies available to the Holder at law, in
equity, or otherwise.

 

7.4           Remedies Cumulative, etc. No right or remedy conferred upon or
reserved to the Holder under this Note, or now or hereafter existing at law or
in equity or otherwise, is intended to be exclusive of any other right or
remedy, and each and every such right or remedy shall be cumulative and
concurrent, and shall be in addition to every other such right or remedy, and
may be pursued singly, concurrently, successively, or otherwise, at the sole
discretion of the Holder, and shall not be exhausted by any one exercise thereof
but may be exercised as often as occasion therefor may occur. No act of the
Holder shall be deemed or construed as an election to proceed under any one such
right or remedy to the exclusion of any other such right or remedy; furthermore,
each such right or remedy of the Holder shall be separate, distinct, and
cumulative and none shall be given effect to the exclusion of any other.

 

7.5           Usury Compliance. All agreements between the Maker and the Holder
are expressly limited, so that in no event or contingency whatsoever, whether by
reason of the consideration given with respect to this Note, the acceleration of
maturity of the unpaid Principal Amount and interest thereon, or otherwise,
shall the amount paid or agreed to be paid to the Holder for the use,
forbearance, or detention of the indebtedness which is the subject of this Note
exceed the highest lawful rate permissible under the applicable usury laws. If,
under any circumstances whatsoever, fulfillment of any provision of this Note
shall involve transcending the highest interest rate permitted by law which a
court of competent jurisdiction deems applicable, then the obligations to be
fulfilled shall be reduced to such maximum rate, and if, under any circumstances
whatsoever, the Holder shall ever receive as interest an amount that exceeds the
highest lawful rate, the amount that would be excessive interest shall be
applied to the reduction of the unpaid Principal Amount under this Note and
other amounts (excluding interest) owed in respect of this Note, and not to the
payment of interest, or, if such excessive interest exceeds the unpaid balance
of the Principal Amount under this Note and such other amounts (excluding
interest), such excess shall be refunded to the Maker. This provision shall
control every other provision of all agreements between the Maker and the
Holder.

 



 5 

 

 

8.            Replacement of Note. Upon receipt by the Maker of evidence
satisfactory to it of the loss, theft, destruction, or mutilation of this Note
and (in case of loss, theft, or destruction) of indemnity satisfactory to it,
and upon surrender and cancellation of this Note, if mutilated, the Maker will
make and deliver a new Note of like tenor in lieu of this Note.

 

9.            Maker’s Covenants and Agreements.

 

9.1           Restricted Payments. The Maker shall not, and the Maker shall not
permit any of its subsidiaries (if any) to, directly or indirectly, redeem,
defease, repurchase, repay or make any payments in respect of, by the payment of
cash or cash equivalents (in whole or in part, whether by way of open market
purchases, tender offers, private transactions or otherwise), all or any portion
of any capital stock or all or any portion of any indebtedness, whether by way
of payment in respect of principal of, interest on or premium or any other
amount due in connection with, such indebtedness if at the time such payment is
due or is otherwise made or, after giving effect to such payment, an event
constituting, or that with the passage of time and without being cured would
constitute, an Event of Default has occurred and is continuing.

 

9.2           Valid Issuance of Securities. The Maker covenants that the
securities issuable upon the conversion of this Note will, upon conversion of
this Note, be validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof.

 

9.3           Timely Notice. The Maker shall give the Holder at least 10 days’
advance written notice prior to the closing of a Change of Control, provided
that the Holder agrees to be bound by any applicable confidentiality agreement
or agreements the Maker shall deem necessary or appropriate.

 

10.           Seniority. While the Notes remain outstanding, the Maker shall not
issue any debt or securities pari passu or senior to the Notes, except for
customary trade financing, mortgages, leases, or other commercial financing
activities or any stock option or incentive compensation plans, without the
written consent of holders of an aggregate majority of the principal amount of
the Notes then outstanding.

 

11.           Certain Definitions.

 

11.1         “Business Day” means any day that is not a Saturday, Sunday,
federal holiday or bank holiday in any jurisdiction in which the Maker holds a
substantial portion of its assets.

 

11.2         “Change of Control” means any liquidation, dissolution, or winding
up of the Maker, either voluntary or involuntary, and shall be deemed to be
occasioned by, or to include, (i) the acquisition of the Maker by another entity
by means of any transaction or series of related transactions (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation) unless the Maker’s shareholders of record as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Maker’s acquisition or sale or otherwise) hold at least a majority of the voting
power of the surviving or acquiring entity or its direct or indirect parent
entity (except that any bona fide equity or debt financing transaction for
capital raising purposes shall not be deemed a Change of Control for this
purpose) and (ii) a sale, exclusive license or other disposition of all or
substantially all of the assets of the Maker, including a sale, exclusive
license or other disposition of all or substantially all of the assets of one or
more of the Maker’s subsidiaries, if such assets constitute substantially all of
the assets of the Maker and such subsidiaries taken as a whole.

 

11.3         “Conversion Price” means either the Principal Conversion Price or
Interest Conversion Price, as applicable.

 

11.4         “Trading Day” means a day on which any of the following markets or
exchanges on which the Common Stock is listed or quoted is open for trading: the
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the OTCQB marketplace or the
OTCQX marketplace (or any successors to any of the foregoing).

 



 6 

 

 

11.5         “Transaction Document” means this Note, the Purchase Agreement and
the Warrant issued by the Maker to the Holder pursuant to the Purchase
Agreement.

 

12.          Amendments, Waivers, and Consents.

 

12.1         Amendment and Waiver by the Holders. The Notes, including this
Note, may be amended, modified, or supplemented, and waivers or consents to
departures from the provisions thereof may be given, if the Maker and the
holders of an aggregate majority of the Principal Amount of the Notes then
outstanding consent to the amendment; provided, however, that no term of this
Note may be amended or waived in such a way as to adversely affect the Holder
disproportionately to the holder or holders of any other Notes without the
written consent of the Holder and neither the principal balance nor interest
rate of this Note may be amended or modified without the consent of the Holder.
Such consent may not be effected orally, but only by a signed statement in
writing. Any such amendment or waiver shall apply to and be binding upon the
Holder of this Note, upon each future holder of this Note, and upon the Maker,
whether or not this Note shall have been marked to indicate such amendment or
waiver. No such amendment or waiver shall extend to or affect any obligation not
expressly amended or waived or impair any right consequent thereon.

 

12.2         Severability. In the event that for any reason one or more of the
provisions of this Note or their application to any person or circumstance shall
be held to be invalid, illegal, or unenforceable in any respect or to any
extent, such provision shall nevertheless remain valid, legal, and enforceable
in all other respects and to such extent as may be permissible. In addition, any
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Note, but this Note shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

12.3         Assignment; Binding Effect. The Maker may not assign its
obligations under this Note without the prior written consent of the Holder. Any
attempted assignment in violation of this Section 12.3 shall be null and void.
Subject to the foregoing, this Note inures to the benefit of the Holder and its
successors and assigns, and binds the Maker and its successors and permitted
assigns, and the words “Holder” and “Maker” whenever occurring herein shall be
deemed and construed to include such respective successors and assigns.

 

12.4         Notices Generally. All notices required to be given to any of the
parties hereunder shall be given as set forth in the Purchase Agreement.

 

12.5         Governing Law; Jurisdiction; Jury Trial. This Note shall be
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Maker hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Maker hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Maker in
any other jurisdiction to collect on the Maker’s obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE MAKER
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY. This Note
shall be deemed an unconditional obligation of Maker for the payment of money
and, without limitation to any other remedies of Holder, may be enforced against
Maker by summary proceeding pursuant to New York Civil Procedure Law and Rules
Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Maker are parties or which Maker delivered to
Holder, which may be convenient or necessary to determine Holder’s rights
hereunder or Maker’s obligations to Holder are deemed a part of this Note,
whether or not such other document or agreement was delivered together herewith
or was executed apart from this Note.

 



 7 

 

 

12.6         Section Headings, Construction. The headings of paragraphs in this
Note are provided for convenience only and will not affect its construction or
interpretation. All words used in this Note will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the words “hereof” and “hereunder” and similar references refer to
this Note in its entirety and not to any specific section or subsection hereof.

 

12.7         Payment of Collection, Enforcement and Other Costs. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note, or (b) there occurs any bankruptcy, reorganization, or receivership
of the Maker or other proceedings affecting the Maker’s creditors’ rights and
involving a claim under this Note, then the Maker shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys’ fees and disbursements.

 

12.8         Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the Maker
under this Note shall impair any such right, power, or remedy of the Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Note or any waiver on the part of the
Holder of any provisions or conditions of this Note must be made in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Note or by law or otherwise afforded to the
Holders, shall be cumulative and not alternative.

 

[SIGNATURE PAGE FOLLOWS]

 

 8 

 

 

IN WITNESS WHEREOF, BioHiTech Global, Inc. has caused this Convertible
Promissory Note to be executed and delivered on the date set forth above on the
cover page of this Note.

 

BIOHITECH GLOBAL, INC.

 

By:       Name:     Title:  

 



 9 

 

